OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-10529 TheInvestment HouseFunds (Exact name of registrant as specified in charter) 11150 Santa Monica Boulevard, Suite 850 Los Angeles, CA (Address of principal executive offices) (Zip code) David Kahn The Investment House LLC 11150 Santa Monica Boulevard, Suite 850 Los Angeles, CA 90025 (Name and address of agent for service) Registrant's telephone number, including area code:(310)268-2605 Date of fiscal year end:July 31 Date of reporting period: July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) TheInvestment House Funds By (Signature and Title)* /s/ Timothy J. Wahl Timothy J. Wahl, President Date July 26, 2013 * Print the name and title of each signing officer under his or her signature. EXHIBIT A THE INVESTMENT HOUSE GROWTH FUND PROXY VOTING RECORD July 1, 2012 - June 30, 2013 Investment Company Report THE COCA-COLA COMPANY Security Meeting Type Special Ticker Symbol KO Meeting Date 10-Jul-2012 ISIN US1912161007 Agenda 933646385 - Management Item Proposal Type Vote For/Against Management 01 TO AMEND ARTICLE FOURTH OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, TO INCREASE THE AUTHORIZED COMMON STOCK OF THE COMPANY FROM 5,600,000,000 SHARES, PAR VALUE $.25 PER SHARE, TO 11,200,000,000 SHARES, PAR VALUE $.25 PER SHARE, AND TO EFFECT A SPLIT OF THE ISSUED COMMON STOCK OF THE COMPANY BY CHANGING EACH ISSUED SHARE OF COMMON STOCK INTO TWO SHARES OF COMMON STOCK. Management For For MCKESSON CORPORATION Security 58155Q103 Meeting Type Annual Ticker Symbol MCK Meeting Date 25-Jul-2012 ISIN US58155Q1031 Agenda 933661399 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1B. ELECTION OF DIRECTOR: WAYNE A. BUDD Management For For 1C. ELECTION OF DIRECTOR: JOHN H. HAMMERGREN Management For For 1D. ELECTION OF DIRECTOR: ALTON F. IRBY III Management For For 1E. ELECTION OF DIRECTOR: M. CHRISTINE JACOBS Management For For 1F. ELECTION OF DIRECTOR: MARIE L. KNOWLES Management For For 1G. ELECTION OF DIRECTOR: DAVID M. LAWRENCE, M.D. Management For For 1H. ELECTION OF DIRECTOR: EDWARD A. MUELLER Management For For 1I. ELECTION OF DIRECTOR: JANE E. SHAW, PH.D. Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL ON ACTION BY WRITTEN CONSENT OF STOCKHOLDERS. Shareholder Against For 5. STOCKHOLDER PROPOSAL ON AN INDEPENDENT BOARD CHAIRMAN. Shareholder For Against 6. STOCKHOLDER PROPOSAL ON SIGNIFICANT EXECUTIVE STOCK RETENTION UNTIL REACHING NORMAL RETIREMENT AGE. Shareholder Against For 7. STOCKHOLDER PROPOSAL ON ACCELERATED VESTING OF EQUITY AWARDS. Shareholder Against For MEDTRONIC, INC. Security Meeting Type Annual Ticker Symbol MDT Meeting Date 23-Aug-2012 ISIN US5850551061 Agenda 933668040 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD H. ANDERSON For For 2 VICTOR J. DZAU, M.D. For For 3 OMAR ISHRAK For For 4 SHIRLEY ANN JACKSON PHD For For 5 MICHAEL O. LEAVITT For For 6 JAMES T. LENEHAN For For 7 DENISE M. O'LEARY For For 8 KENDALL J. POWELL For For 9 ROBERT C. POZEN For For 10 JACK W. SCHULER For For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3 A NON-BINDING ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (A "SAY-ON-PAY" VOTE). Management For For 4 TO AMEND THE COMPANY'S ARTICLES OF INCORPORATION TO PROVIDE FOR MAJORITY VOTE IN UNCONTESTED ELECTIONS OF DIRECTORS. Management For For 5 TO APPROVE THE PROXY ACCESS SHAREHOLDER PROPOSAL. Shareholder Against For 6 TO APPROVE ADOPTION OF A SIMPLE MAJORITY SHAREHOLDER PROPOSAL. Shareholder For Against TEVA PHARMACEUTICAL INDUSTRIES LIMITED Security Meeting Type Annual Ticker Symbol TEVA Meeting Date 12-Sep-2012 ISIN US8816242098 Agenda 933679447 - Management Item Proposal Type Vote For/Against Management 1. TO APPROVE THE RESOLUTION OF THE BOARD OF DIRECTORS TO DECLARE AND DISTRIBUTE THE CASH DIVIDENDS FOR THE YEAR ENDED DECEMBER 31, 2011, PAID IN FOUR INSTALLMENTS IN AN AGGREGATE AMOUNT OF NIS 3.40 (APPROXIMATELY US$0.95, ACCORDING TO THE APPLICABLE EXCHANGE RATES PER ORDINARY SHARE (OR ADS). Management For For 2A. ELECTION OF DIRECTOR: DR. PHILLIP FROST Management For For 2B. ELECTION OF DIRECTOR: MR. ROGER ABRAVANEL Management For For 2C. ELECTION OF DIRECTOR: PROF. RICHARD A. LERNER Management For For 2D. ELECTION OF DIRECTOR: MS. GALIA MAOR Management For For 2E. ELECTION OF DIRECTOR: MR. EREZ VIGODMAN Management For For 3A. TO APPROVE THE PAYMENT TO EACH OF THE COMPANY'S DIRECTORS, OTHER THAN THE CHAIRMAN AND THE VICE CHAIRMAN OF THE BOARD OF DIRECTORS, OF AN ANNUAL FEE IN THE NIS EQUIVALENT OF US$190,000 (ACCORDING TO THE EXCHANGE RATE ON THE DATE OF APPROVAL BY SHAREHOLDERS) PLUS VAT (AS APPLICABLE) PLUS A PER MEETING FEE OF US$2,000 (ACCORDING TO THE EXCHANGE RATE ON THE DATE OF APPROVAL BY SHAREHOLDERS) PLUS VAT (AS APPLICABLE). SUCH PAYMENTS WILL BE ADJUSTED BASED ON THE ISRAELI CONSUMER PRICE INDEX SUBSEQUENT TO THE DATE OF APPROVAL BY SHAREHOLDERS. Management For For 3B. TO APPROVE THE REIMBURSEMENT AND REMUNERATION FOR DR. PHILLIP FROST, CHAIRMAN OF THE BOARD OF DIRECTORS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 3C. TO APPROVE PAYMENT TO PROF. MOSHE MANY, FOR HIS SERVICE AS VICE CHAIRMAN OF THE BOARD OF DIRECTORS, OF AN ANNUAL FEE IN THE NIS EQUIVALENT OF US$400,000 (ACCORDING TO THE EXCHANGE RATE ON THE DATE OF APPROVAL BY SHAREHOLDERS) PLUS VAT Management For For (AS APPLICABLE), FOR SUCH TIME AS PROF. MANY CONTINUES TO SERVE AS VICE CHAIRMAN OF THE BOARD OF DIRECTORS. SUCH PAYMENT WILL BE ADJUSTED BASED ON THE ISRAELI CONSUMER PRICE INDEX SUBSEQUENT TO THE DATE OF APPROVAL BY SHAREHOLDERS. 4. TO APPROVE CERTAIN AMENDMENTS TO THE COMPANY'S ARTICLES OF ASSOCIATION IN THE MANNER DESCRIBED IN THE COMPANY'S PROXY STATEMENT AND AS REFLECTED IN THE AMENDED ARTICLES OF ASSOCIATION ATTACHED THERETO. Management For For 5. TO APPROVE INDEMNIFICATION AND RELEASE AGREEMENTS FOR THE DIRECTORS OF THE COMPANY. Management For For 6. TO APPOINT KESSELMAN & KESSELMAN, A MEMBER OFPRICEWATERHOUSECOOPERS INTERNATIONAL LTD., AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM UNTIL THE 2 AUTHORIZE THE BOARD OF DIRECTORS TO DETERMINE ITS COMPENSATION, PROVIDED SUCH COMPENSATION IS ALSO APPROVED BY THE AUDIT COMMITTEE. Management For For STRATASYS, INC. Security Meeting Type Special Ticker Symbol SSYS Meeting Date 14-Sep-2012 ISIN US8626851047 Agenda 933677784 - Management Item Proposal Type Vote For/Against Management 1 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, OR THE MERGER AGREEMENT, DATED AS OF APRIL 13, 2012, BY AND AMONG STRATASYS, OBJET LTD., AN ISRAELI CORPORATION, SEURAT HOLDINGS INC., A DELAWARE CORPORATION AND AN INDIRECT WHOLLY-OWNED SUBSIDIARY OF OBJET, OR HOLDCO, AND OAKTREE MERGER INC., AS IT MAY BE FURTHER AMENDED FROM TIME TO TIME. Management For For 2 TO APPROVE, ON AN ADVISORY (NON- BINDING) BASIS, CERTAIN COMPENSATORY ARRANGEMENTS BETWEEN STRATASYS AND ITS NAMED EXECUTIVE OFFICERS RELATING TO THE MERGER, AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT/PROSPECTUS. Management For For 3 TO APPROVE ONE OR MORE ADJOURNMENTS OF THE SPECIAL MEETING TO A LATER DATE OR TIME, IF NECESSARY OR APPROPRIATE, TO PERMIT SOLICITATION OF ADDITIONAL PROXIES IN THE EVENT THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING, OR AT ANY ADJOURNMENT OR POSTPONEMENT OF THAT MEETING, TO ADOPT THE MERGER AGREEMENT. Management For For FEDEX CORPORATION Security 31428X106 Meeting Type Annual Ticker Symbol FDX Meeting Date 24-Sep-2012 ISIN US31428X1063 Agenda 933677099 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For For 1B. ELECTION OF DIRECTOR: JOHN A. EDWARDSON Management For For 1C. ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON Management For For 1D. ELECTION OF DIRECTOR: STEVEN R. LORANGER Management For For 1E. ELECTION OF DIRECTOR: GARY W. LOVEMAN Management For For 1F. ELECTION OF DIRECTOR: R. BRAD MARTIN Management For For 1G. ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Management For For 1H. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1I. ELECTION OF DIRECTOR: FREDERICK W. SMITH Management For For 1J. ELECTION OF DIRECTOR: JOSHUA I. SMITH Management For For 1K. ELECTION OF DIRECTOR: DAVID P. STEINER Management For For 1L. ELECTION OF DIRECTOR: PAUL S. WALSH Management For For 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder For Against 5. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS REPORT. Shareholder Against For SYMANTEC CORPORATION Security Meeting Type Annual Ticker Symbol SYMC Meeting Date 23-Oct-2012 ISIN US8715031089 Agenda 933683054 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN M. BENNETT Management For For 1B. ELECTION OF DIRECTOR: MICHAEL A. BROWN Management For For 1C. ELECTION OF DIRECTOR: FRANK E. DANGEARD Management For For 1D. ELECTION OF DIRECTOR: STEPHEN E. GILLETT Management For For 1E. ELECTION OF DIRECTOR: GERALDINE B. LAYBOURNE Management For For 1F. ELECTION OF DIRECTOR: DAVID L. MAHONEY Management For For 1G. ELECTION OF DIRECTOR: ROBERT S. MILLER Management For For 1H. ELECTION OF DIRECTOR: DANIEL H. SCHULMAN Management For For 1I. ELECTION OF DIRECTOR: V. PAUL UNRUH Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL REGARDING EXECUTIVES TO RETAIN SIGNIFICANT STOCK, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For ORACLE CORPORATION Security 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 07-Nov-2012 ISIN US68389X1054 Agenda 933690302 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JEFFREY S. BERG For For 2 H. RAYMOND BINGHAM For For 3 MICHAEL J. BOSKIN For For 4 SAFRA A. CATZ For For 5 BRUCE R. CHIZEN For For 6 GEORGE H. CONRADES For For 7 LAWRENCE J. ELLISON For For 8 HECTOR GARCIA-MOLINA For For 9 JEFFREY O. HENLEY For For 10 MARK V. HURD For For 11 DONALD L. LUCAS For For 12 NAOMI O. SELIGMAN For For 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3 APPROVAL OF INCREASE IN SHARES UNDER THE DIRECTORS' STOCK PLAN. Management For For 4 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 5 STOCKHOLDER PROPOSAL REGARDING MULTIPLE PERFORMANCE METRICS. Shareholder Against For 6 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder For Against 7 STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION POLICY. Shareholder Against For 8 STOCKHOLDER PROPOSAL REGARDING EQUITY ACCELERATION UPON A CHANGE IN CONTROL OF ORACLE. Shareholder Against For AUTOMATIC DATA PROCESSING, INC. Security Meeting Type Annual Ticker Symbol ADP Meeting Date 13-Nov-2012 ISIN US0530151036 Agenda 933691291 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ELLEN R. ALEMANY For For 2 GREGORY D. BRENNEMAN For For 3 LESLIE A. BRUN For For 4 RICHARD T. CLARK For For 5 ERIC C. FAST For For 6 LINDA R. GOODEN For For 7 R. GLENN HUBBARD For For 8 JOHN P. JONES For For 9 CARLOS A. RODRIGUEZ For For 10 ENRIQUE T. SALEM For For 11 GREGORY L. SUMME For For 2. APPOINTMENT OF DELOITTE & TOUCHE LLP. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 28-Nov-2012 ISIN US5949181045 Agenda 933691784 - Management Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 2. ELECTION OF DIRECTOR: DINA DUBLON Management For For 3. ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 4. ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 5. ELECTION OF DIRECTOR: STEPHEN J. LUCZO Management For For 6. ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 7. ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 8. ELECTION OF DIRECTOR: HELMUT PANKE Management For For 9. ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2013 (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For SHAREHOLDER PROPOSAL - ADOPT CUMULATIVE VOTING (THE BOARD RECOMMENDS A VOTE AGAINST THIS PROPOSAL) Shareholder Against For PALL CORPORATION Security Meeting Type Annual Ticker Symbol PLL Meeting Date 12-Dec-2012 ISIN US6964293079 Agenda 933706206 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: AMY E. ALVING Management For For 1B ELECTION OF DIRECTOR: ROBERT B. COUTTS Management For For 1C ELECTION OF DIRECTOR: MARK E. GOLDSTEIN Management For For 1D ELECTION OF DIRECTOR: CHERYL W. GRISE Management For For 1E ELECTION OF DIRECTOR: RONALD L. HOFFMAN Management For For 1F ELECTION OF DIRECTOR: LAWRENCE D. KINGSLEY Management For For 1G ELECTION OF DIRECTOR: DENNIS N. LONGSTREET Management For For 1H ELECTION OF DIRECTOR: B. CRAIG OWENS Management For For 1I ELECTION OF DIRECTOR: KATHARINE L. PLOURDE Management For For 1J ELECTION OF DIRECTOR: EDWARD TRAVAGLIANTI Management For For 1K ELECTION OF DIRECTOR: BRET W. WISE Management For For 2 RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 3 PROPOSAL TO APPROVE AMENDMENTS TO THE COMPANY'S BY-LAWS. Management For For 4 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For INTUIT INC. Security Meeting Type Annual Ticker Symbol INTU Meeting Date 17-Jan-2013 ISIN US4612021034 Agenda 933716803 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHRISTOPHER W. BRODY Management For For 1B. ELECTION OF DIRECTOR: WILLIAM V. CAMPBELL Management For For 1C. ELECTION OF DIRECTOR: SCOTT D. COOK Management For For 1D. ELECTION OF DIRECTOR: DIANE B. GREENE Management For For 1E. ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1F. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1G. ELECTION OF DIRECTOR: DENNIS D. POWELL Management For For 1H. ELECTION OF DIRECTOR: BRAD D. SMITH Management For For 1I. ELECTION OF DIRECTOR: JEFF WEINER Management For For 2. RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE INTUIT INC. SENIOR EXECUTIVE INCENTIVE PLAN. Management For For THE SCOTTS MIRACLE-GRO CO. Security Meeting Type Annual Ticker Symbol SMG Meeting Date 17-Jan-2013 ISIN US8101861065 Agenda 933716904 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ADAM HANFT For For 2 STEPHEN L. JOHNSON For For 3 K.H. LITTLEFIELD For For 4 MICHAEL E. PORTER, PH.D For For 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE SCOTTS MIRACLE- GRO COMPANY AMENDED AND RESTATED 2006 LONG-TERM INCENTIVE PLAN TO, AMONG OTHER THINGS, INCREASE THE MAXIMUM NUMBER OF COMMON SHARES AVAILABLE FOR GRANT TO PARTICIPANTS UNDER THE PLAN. Management For For 4. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. Management For For COSTCO WHOLESALE CORPORATION Security 22160K105 Meeting Type Annual Ticker Symbol COST Meeting Date 24-Jan-2013 ISIN US22160K1051 Agenda 933716954 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 BENJAMIN S. CARSON, SR. For For 2 WILLIAM H. GATES For For 3 HAMILTON E. JAMES For For 4 W. CRAIG JELINEK For For 5 JILL S. RUCKELSHAUS For For 2 RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. Management For For 3 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4 CONSIDERATION OF SHAREHOLDER PROPOSAL TO ELIMINATE THE CLASSIFICATION OF THE BOARD OF DIRECTORS. Shareholder For Against ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 06-Feb-2013 ISIN IE00B4BNMY34 Agenda 933722945 - Management Item Proposal Type Vote For/Against Management 1. ACCEPTANCE, IN A NON-BINDING VOTE, OF THE FINANCIAL STATEMENTS FOR THE TWELVE MONTH PERIOD ENDED AUGUST 31, 2 Management For For 2A. RE-APPOINTMENT OF THE DIRECTOR: WILLIAM L. KIMSEY Management For For 2B. RE-APPOINTMENT OF THE DIRECTOR: ROBERT I. LIPP Management For For 2C. RE-APPOINTMENT OF THE DIRECTOR: PIERRE NANTERME Management For For 2D. RE-APPOINTMENT OF THE DIRECTOR: GILLES C. PELISSON Management For For 2E. RE-APPOINTMENT OF THE DIRECTOR: WULF VON SCHIMMELMANN Management For For 3. RATIFICATION, IN A NON-BINDING VOTE, OF APPOINTMENT OF KPMG AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2, IN A BINDING VOTE, OF THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO DETERMINE KPMG'S REMUNERATION Management For For 4. APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Management For For 5. APPROVAL OF AN AMENDMENT TO THE ACCENTURE PLC 2 PLAN Management For For 6. AUTHORIZATION TO HOLD THE 2014 ANNUAL GENERAL MEETING OF SHAREHOLDERS OF ACCENTURE PLC AT A LOCATION OUTSIDE OF IRELAND Management For For 7. AUTHORIZATION OF ACCENTURE TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES Management For For 8. DETERMINATION OF THE PRICE RANGE AT WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK Management For For 9. SHAREHOLDER PROPOSAL: REPORT ON LOBBYING PRACTICES Shareholder Against For NOVARTIS AG Security 66987V109 Meeting Type Annual Ticker Symbol NVS Meeting Date 22-Feb-2013 ISIN US66987V1098 Agenda 933730081 - Management Item Proposal Type Vote For/Against Management 1 APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS AND THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE BUSINESS YEAR 2012 Management For For 2 DISCHARGE FROM LIABILITY OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE Management For For 3 APPROPRIATION OF AVAILABLE EARNINGS OF NOVARTIS AG AND DECLARATION OF DIVIDEND Management For For 4 CONSULTATIVE VOTE ON THE COMPENSATION SYSTEM Management For For ELECTION OF VERENA A. BRINER, M.D., FOR A THREE-YEAR TERM Management For For ELECTION OF JOERG REINHARDT, PH.D., FOR A TERM OF OFFICE BEGINNING ON AUGUST 1, 2 OF AGM IN 2016 Management For For ELECTION OF CHARLES L. SAWYERS, M.D., FOR A THREE-YEAR TERM Management For For ELECTION OF WILLIAM T. WINTERS FOR A THREE-YEAR TERM Management For For 6 APPOINTMENT OF THE AUDITOR Management For For 7 ADDITIONAL AND/OR COUNTER-PROPOSALS PRESENTED AT THE MEETING Management For For STRATASYS LTD Security M85548101 Meeting Type Special Ticker Symbol SSYS Meeting Date 25-Feb-2013 ISIN IL0011267213 Agenda 933731968 - Management Item Proposal Type Vote For/Against Management 1. TO RATIFY (I) THE ELECTION OF MR. EYAL DESHEH AND MR. VICTOR LEVENTHAL AS EXTERNAL DIRECTORS OF STRATASYS LTD., EACH TO HOLD OFFICE FOR A THREE-YEAR TERM, SUBJECT TO, AND IN ACCORDANCE WITH, THE PROVISIONS OF THE ISRAELI COMPANIES LAW, 5759-1999, AND (II) THE TERMS OF THEIR COMPENSATION. Management For For 2. TO AUTHORIZE THE APPOINTMENT OF MR. S. SCOTT CRUMP AS THE CHIEF INNOVATION OFFICER OF STRATASYS LTD. REPORTING DIRECTLY TO THE EXECUTIVE COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY. Management For For 3. TO APPROVE AN AMENDMENT TO THE STRATASYS LTD. 2 INCENTIVE PLAN (THE "2012 PLAN") INCREASING THE NUMBER OF ORDINARY SHARES, NOMINAL VALUE NEW ISRAELI SHEKEL 0.01 PER SHARE, CURRENTLY AUTHORIZED TO BE ISSUED UNDER THE Management For For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 27-Feb-2013 ISIN US0378331005 Agenda 933725042 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. AMENDMENT OF APPLE'S RESTATED ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE "BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00(IV) MAKE OTHER CHANGES. Management Against Against 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 4. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 5. A SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder Against For 6. A SHAREHOLDER PROPOSAL ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS." Shareholder Against For QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 05-Mar-2013 ISIN US7475251036 Agenda 933726397 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1I ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1J ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1K ELECTION OF DIRECTOR: MARC I. STERN Management For For 02 TO APPROVE THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 90,000,000 SHARES. Management For For 03 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 29, 2013. Management For For 04 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For ADOBE SYSTEMS INCORPORATED Security 00724F101 Meeting Type Annual Ticker Symbol ADBE Meeting Date 11-Apr-2013 ISIN US00724F1012 Agenda 933736730 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AMY L. BANSE Management For For 1B. ELECTION OF DIRECTOR: KELLY J. BARLOW Management For For 1C. ELECTION OF DIRECTOR: EDWARD W. BARNHOLT Management For For 1D. ELECTION OF DIRECTOR: ROBERT K. BURGESS Management For For 1E. ELECTION OF DIRECTOR: FRANK A. CALDERONI Management For For 1F. ELECTION OF DIRECTOR: MICHAEL R. CANNON Management For For 1G. ELECTION OF DIRECTOR: JAMES E. DALEY Management For For 1H. ELECTION OF DIRECTOR: LAURA B. DESMOND Management For For 1I. ELECTION OF DIRECTOR: CHARLES M. GESCHKE Management For For 1J. ELECTION OF DIRECTOR: SHANTANU NARAYEN Management For For 1K. ELECTION OF DIRECTOR: DANIEL L. ROSENSWEIG Management For For 1L. ELECTION OF DIRECTOR: ROBERT SEDGEWICK Management For For 1M. ELECTION OF DIRECTOR: JOHN E. WARNOCK Management For For 2. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE 2003 EQUITY INCENTIVE PLAN TO INCREASE THE AVAILABLE SHARE RESERVE BY 17.5 MILLION SHARES, INCREASE THE AGGREGATE STOCK AWARD AND PERFORMANCE SHARE LIMITS, APPROVE NEW PERFORMANCE MEASURES AND AN ADJUSTMENT, AND MAKE OTHER MODIFICATIONS AS DESCRIBED IN THE PROXY STATEMENT. Management For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON NOVEMBER 29, 2013. Management For For 4. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For EBAY INC. Security Meeting Type Annual Ticker Symbol EBAY Meeting Date 18-Apr-2013 ISIN US2786421030 Agenda 933756934 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID M. MOFFETT Management For For 1B. ELECTION OF DIRECTOR: RICHARD T. SCHLOSBERG, III Management For For 1C. ELECTION OF DIRECTOR: THOMAS J. TIERNEY Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. STOCKHOLDER PROPOSAL REGARDING CORPORATE LOBBYING DISCLOSURE. Shareholder Against For 4. STOCKHOLDER PROPOSAL REGARDING PRIVACY AND DATA SECURITY. Shareholder Against For 5. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For TEXAS INSTRUMENTS INCORPORATED Security Meeting Type Annual Ticker Symbol TXN Meeting Date 18-Apr-2013 ISIN US8825081040 Agenda 933737693 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: R.W. BABB, JR. Management For For 1B. ELECTION OF DIRECTOR: M.A. BLINN Management For For 1C. ELECTION OF DIRECTOR: D.A. CARP Management For For 1D. ELECTION OF DIRECTOR: C.S. COX Management For For 1E. ELECTION OF DIRECTOR: P.H. PATSLEY Management For For 1F. ELECTION OF DIRECTOR: R.E. SANCHEZ Management For For 1G. ELECTION OF DIRECTOR: W.R. SANDERS Management For For 1H. ELECTION OF DIRECTOR: R.J. SIMMONS Management For For 1I. ELECTION OF DIRECTOR: R.K. TEMPLETON Management For For 1J. ELECTION OF DIRECTOR: C.T. WHITMAN Management For For 2. BOARD PROPOSAL REGARDING ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For GENERAL ELECTRIC COMPANY Security Meeting Type Annual Ticker Symbol GE Meeting Date 24-Apr-2013 ISIN US3696041033 Agenda 933750196 - Management Item Proposal Type Vote For/Against Management A1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management For For A2 ELECTION OF DIRECTOR: JOHN J. BRENNAN Management For For A3 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For A4 ELECTION OF DIRECTOR: FRANCISCO D'SOUZA Management For For A5 ELECTION OF DIRECTOR: MARIJN E. DEKKERS Management For For A6 ELECTION OF DIRECTOR: ANN M. FUDGE Management For For A7 ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For A8 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management For For A9 ELECTION OF DIRECTOR: ANDREA JUNG Management For For A10 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For A11 ELECTION OF DIRECTOR: RALPH S. LARSEN Management For For A12 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For A13 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For A14 ELECTION OF DIRECTOR: MARY L. SCHAPIRO Management For For A15 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management For For A16 ELECTION OF DIRECTOR: JAMES S. TISCH Management For For A17 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management For For B1 ADVISORY APPROVAL OF OUR NAMED EXECUTIVES' COMPENSATION Management For For B2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For C1 CESSATION OF ALL STOCK OPTIONS AND BONUSES Shareholder Against For C2 DIRECTOR TERM LIMITS Shareholder Against For C3 INDEPENDENT CHAIRMAN Shareholder Against For C4 RIGHT TO ACT BY WRITTEN CONSENT Shareholder Against For C5 EXECUTIVES TO RETAIN SIGNIFICANT STOCK Shareholder Against For C6 MULTIPLE CANDIDATE ELECTIONS Shareholder Against For THE COCA-COLA COMPANY Security Meeting Type Annual Ticker Symbol KO Meeting Date 24-Apr-2013 ISIN US1912161007 Agenda 933739596 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HERBERT A. ALLEN Management For For 1B. ELECTION OF DIRECTOR: RONALD W. ALLEN Management For For 1C. ELECTION OF DIRECTOR: HOWARD G. BUFFETT Management For For 1D. ELECTION OF DIRECTOR: RICHARD M. DALEY Management For For 1E. ELECTION OF DIRECTOR: BARRY DILLER Management For For 1F. ELECTION OF DIRECTOR: HELENE D. GAYLE Management For For 1G. ELECTION OF DIRECTOR: EVAN G. GREENBERG Management For For 1H. ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For 1I. ELECTION OF DIRECTOR: MUHTAR KENT Management For For 1J. ELECTION OF DIRECTOR: ROBERT A. KOTICK Management For For 1K. ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management For For 1L. ELECTION OF DIRECTOR: DONALD F. MCHENRY Management For For 1M. ELECTION OF DIRECTOR: SAM NUNN Management For For 1N. ELECTION OF DIRECTOR: JAMES D. ROBINSON III Management For For 1O. ELECTION OF DIRECTOR: PETER V. UEBERROTH Management For For 1P. ELECTION OF DIRECTOR: JACOB WALLENBERG Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVE AN AMENDMENT TO THE COMPANY'S BY-LAWS TO PERMIT SHAREOWNERS TO CALL SPECIAL MEETINGS. Management For For 5. SHAREOWNER PROPOSAL REGARDING A BOARD COMMITTEE ON HUMAN RIGHTS. Shareholder Against For INTUITIVE SURGICAL, INC. Security 46120E602 Meeting Type Annual Ticker Symbol ISRG Meeting Date 25-Apr-2013 ISIN US46120E6023 Agenda 933742125 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: AMAL M. JOHNSON Management For For ELECTION OF DIRECTOR: ERIC H. HALVORSON Management For For ELECTION OF DIRECTOR: ALAN J. LEVY, PH.D. Management For For 2. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2010 INCENTIVE AWARD PLAN Management For For 3. TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 4. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013 Management For For ALLERGAN, INC. Security Meeting Type Annual Ticker Symbol AGN Meeting Date 30-Apr-2013 ISIN US0184901025 Agenda 933747618 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DAVID E.I. PYOTT Management For For 1B ELECTION OF DIRECTOR: MICHAEL R. GALLAGHER Management For For 1C ELECTION OF DIRECTOR: DEBORAH DUNSIRE, M.D. Management For For 1D ELECTION OF DIRECTOR: DAWN HUDSON Management For For 1E ELECTION OF DIRECTOR: TREVOR M. JONES, PH.D. Management For For 1F ELECTION OF DIRECTOR: LOUIS J. LAVIGNE, JR. Management For For 1G ELECTION OF DIRECTOR: PETER J. MCDONNELL, M.D. Management For For 1H ELECTION OF DIRECTOR: TIMOTHY D. PROCTOR Management For For 1I ELECTION OF DIRECTOR: RUSSELL T. RAY Management For For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 4 APPROVE THE AMENDMENT AND RESTATEMENT OF OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION Management For For STOCKHOLDER PROPOSAL #1 - RIGHT TO ACT BY WRITTEN CONSENT Shareholder Against For STOCKHOLDER PROPOSAL #2 - DISCLOSURE OF LOBBYING PRACTICES Shareholder Against For INTERNATIONAL BUSINESS MACHINES CORP. Security Meeting Type Annual Ticker Symbol IBM Meeting Date 30-Apr-2013 ISIN US4592001014 Agenda 933744004 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.J.P. BELDA Management For For 1B. ELECTION OF DIRECTOR: W.R. BRODY Management For For 1C. ELECTION OF DIRECTOR: K.I. CHENAULT Management For For 1D. ELECTION OF DIRECTOR: M.L. ESKEW Management For For 1E. ELECTION OF DIRECTOR: D.N. FARR Management For For 1F. ELECTION OF DIRECTOR: S.A. JACKSON Management For For 1G. ELECTION OF DIRECTOR: A.N. LIVERIS Management For For 1H. ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management For For 1I. ELECTION OF DIRECTOR: J.W. OWENS Management For For 1J. ELECTION OF DIRECTOR: V.M. ROMETTY Management For For 1K. ELECTION OF DIRECTOR: J.E. SPERO Management For For 1L. ELECTION OF DIRECTOR: S. TAUREL Management For For 1M. ELECTION OF DIRECTOR: L.H. ZAMBRANO Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 4. STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () Shareholder Against For 5. STOCKHOLDER PROPOSAL ON THE RIGHT TO ACT BY WRITTEN CONSENT () Shareholder Against For 6. STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIR () Shareholder Against For 7. STOCKHOLDER PROPOSAL FOR EXECUTIVES TO RETAIN SIGNIFICANT STOCK () Shareholder Against For STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 30-Apr-2013 ISIN US8636671013 Agenda 933750728 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: HOWARD E. COX, JR. Management For For 1B) ELECTION OF DIRECTOR: SRIKANT M. DATAR, PH.D. Management For For 1C) ELECTION OF DIRECTOR: ROCH DOLIVEUX, DVM Management For For 1D) ELECTION OF DIRECTOR: LOUISE L. FRANCESCONI Management For For 1E) ELECTION OF DIRECTOR: ALLAN C. GOLSTON Management For For 1F) ELECTION OF DIRECTOR: HOWARD L. LANCE Management For For 1G) ELECTION OF DIRECTOR: KEVIN A. LOBO Management For For 1H) ELECTION OF DIRECTOR: WILLIAM U. PARFET Management For For 1I) ELECTION OF DIRECTOR: RONDA E. STRYKER Management For For 2) RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3) APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 01-May-2013 ISIN US2686481027 Agenda 933748747 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1B. ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1C. ELECTION OF DIRECTOR: GAIL DEEGAN Management For For 1D. ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1E. ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1F. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1G. ELECTION OF DIRECTOR: JAMI MISCIK Management For For 1H. ELECTION OF DIRECTOR: WINDLE B. PRIEM Management For For 1I. ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1J. ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 2. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 4. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 2003 STOCK PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 5. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 1, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 6. APPROVAL OF AMENDMENTS TO EMC'S ARTICLES OF ORGANIZATION AND BYLAWS TO ALLOW SHAREHOLDERS TO ACT BY WRITTEN CONSENT BY LESS THAN UNANIMOUS APPROVAL, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 7. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder Against For CHURCH & DWIGHT CO., INC. Security Meeting Type Annual Ticker Symbol CHD Meeting Date 02-May-2013 ISIN US1713401024 Agenda 933750348 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BRADLEY C. IRWIN Management For For 1B. ELECTION OF DIRECTOR: PENRY W. PRICE Management For For 1C. ELECTION OF DIRECTOR: ARTHUR B. WINKLEBLACK Management For For 2. APPROVAL OF THE CHURCH & DWIGHT CO., INC. AMENDED AND RESTATED OMNIBUS EQUITY COMPENSATION PLAN. Management For For 3. ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For ECOLAB INC. Security Meeting Type Annual Ticker Symbol ECL Meeting Date 02-May-2013 ISIN US2788651006 Agenda 933751693 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B. ELECTION OF DIRECTOR: BARBARA J. BECK Management For For 1C. ELECTION OF DIRECTOR: LESLIE S. BILLER Management For For 1D. ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For 1E. ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Management For For 1F. ELECTION OF DIRECTOR: ARTHUR J. HIGGINS Management For For 1G. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1H. ELECTION OF DIRECTOR: MICHAEL LARSON Management For For 1I. ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1J. ELECTION OF DIRECTOR: ROBERT L. LUMPKINS Management For For 1K. ELECTION OF DIRECTOR: VICTORIA J. REICH Management For For 1L. ELECTION OF DIRECTOR: MARY M. VANDEWEGHE Management For For 1M. ELECTION OF DIRECTOR: JOHN J. ZILLMER Management For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR ENDING DECEMBER 31, 2013. Management For For 3. APPROVE AMENDMENTS TO THE ECOLAB INC. 2 Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 5. STOCKHOLDER PROPOSAL REQUESTING EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For 6. STOCKHOLDER PROPOSAL REGARDING CONGRUENCY BETWEEN CORPORATE VALUES AND POLITICAL CONTRIBUTIONS. Shareholder Against For BAXTER INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol BAX Meeting Date 07-May-2013 ISIN US0718131099 Agenda 933754916 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS F. CHEN Management For For 1B. ELECTION OF DIRECTOR: BLAKE E. DEVITT Management For For 1C. ELECTION OF DIRECTOR: JOHN D. FORSYTH Management For For 1D. ELECTION OF DIRECTOR: GAIL D. FOSLER Management For For 1E. ELECTION OF DIRECTOR: CAROLE J. SHAPAZIAN Management For For 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. AMENDMENT OF ARTICLE SIXTH OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION ELIMINATING THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS Management For For 5. AMENDMENT OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION GRANTING HOLDERS OF AT LEAST 25% OF OUTSTANDING COMMON STOCK THE RIGHT TO CALL A SPECIAL MEETING OF SHAREHOLDERS Management For For SIGMA-ALDRICH CORPORATION Security Meeting Type Annual Ticker Symbol SIAL Meeting Date 07-May-2013 ISIN US8265521018 Agenda 933750095 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: REBECCA M. BERGMAN Management For For 1B. ELECTION OF DIRECTOR: GEORGE M. CHURCH Management For For 1C. ELECTION OF DIRECTOR: MICHAEL L. MARBERRY Management For For 1D. ELECTION OF DIRECTOR: W. LEE MCCOLLUM Management For For 1E. ELECTION OF DIRECTOR: AVI M. NASH Management For For 1F. ELECTION OF DIRECTOR: STEVEN M. PAUL Management For For 1G. ELECTION OF DIRECTOR: J. PEDRO REINHARD Management For For 1H. ELECTION OF DIRECTOR: RAKESH SACHDEV Management For For 1I. ELECTION OF DIRECTOR: D. DEAN SPATZ Management For For 1J. ELECTION OF DIRECTOR: BARRETT A. TOAN Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2013 Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For TRIMBLE NAVIGATION LIMITED Security Meeting Type Annual Ticker Symbol TRMB Meeting Date 07-May-2013 ISIN US8962391004 Agenda 933750944 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEVEN W. BERGLUND For For 2 JOHN B. GOODRICH For For 3 WILLIAM HART For For 4 MERIT E. JANOW For For 5 ULF J. JOHANSSON For For 6 RONALD S. NERSESIAN For For 7 MARK S. PEEK For For 8 NICKOLAS W. VANDE STEEG For For 2. TO APPROVE THE COMPENSATION FOR OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITOR OF THE COMPANY FOR THE FISCAL YEAR ENDING JANUARY 3, 2014. Management For For NORFOLK SOUTHERN CORPORATION Security Meeting Type Annual Ticker Symbol NSC Meeting Date 09-May-2013 ISIN US6558441084 Agenda 933758851 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS D. BELL, JR Management For For 1B. ELECTION OF DIRECTOR: ERSKINE B. BOWLES Management For For 1C. ELECTION OF DIRECTOR: ROBERT A. BRADWAY Management For For 1D. ELECTION OF DIRECTOR: WESLEY G. BUSH Management For For 1E. ELECTION OF DIRECTOR: DANIEL A. CARP Management For For 1F. ELECTION OF DIRECTOR: KAREN N. HORN Management For For 1G. ELECTION OF DIRECTOR: BURTON M. JOYCE Management For For 1H. ELECTION OF DIRECTOR: STEVEN F. LEER Management For For 1I. ELECTION OF DIRECTOR: MICHAEL D. LOCKHART Management For For 1J. ELECTION OF DIRECTOR: CHARLES W. MOORMAN Management For For 1K. ELECTION OF DIRECTOR: MARTIN H. NESBITT Management For For 1L. ELECTION OF DIRECTOR: JOHN R. THOMPSON Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 Management For For 4. APPROVAL OF AN AMENDMENT TO THE NORFOLK SOUTHERN BYLAWS GIVING STOCKHOLDERS THE RIGHT TO CALL A SPECIAL MEETING. Management For For CUMMINS INC. Security Meeting Type Annual Ticker Symbol CMI Meeting Date 14-May-2013 ISIN US2310211063 Agenda 933753382 - Management Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: N. THOMAS LINEBARGER Management For For 2. ELECTION OF DIRECTOR: WILLIAM I. MILLER Management For For 3. ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For 4. ELECTION OF DIRECTOR: GEORGIA R. NELSON Management For For 5. ELECTION OF DIRECTOR: CARL WARE Management For For 6. ELECTION OF DIRECTOR: ROBERT K. HERDMAN Management For For 7. ELECTION OF DIRECTOR: ROBERT J. BERNHARD Management For For 8. ELECTION OF DIRECTOR: DR. FRANKLIN R. CHANG DIAZ Management For For 9. ELECTION OF DIRECTOR: STEPHEN B. DOBBS Management For For ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR 2013. Management For For SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIR. Shareholder Against For HENRY SCHEIN, INC. Security Meeting Type Annual Ticker Symbol HSIC Meeting Date 14-May-2013 ISIN US8064071025 Agenda 933771227 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STANLEY M. BERGMAN For For 2 GERALD A. BENJAMIN For For 3 JAMES P. BRESLAWSKI For For 4 MARK E. MLOTEK For For 5 STEVEN PALADINO For For 6 BARRY J. ALPERIN For For 7 PAUL BRONS For For 8 DONALD J. KABAT For For 9 PHILIP A. LASKAWY For For 10 KARYN MASHIMA For For 11 NORMAN S. MATTHEWS For For 12 CAROL RAPHAEL For For 13 BRADLEY T. SHEARES, PHD For For 14 LOUIS W. SULLIVAN, MD For For 2. PROPOSAL TO AMEND THE COMPANY'S SECTION 162(M) CASH BONUS PLAN TO EXTEND THE TERM OF THE PLAN TO DECEMBER 31, 2-APPROVE THE PERFORMANCE GOALS THEREUNDER. Management For For 3. PROPOSAL TO AMEND AND RESTATE THE COMPANY'S AMENDED AND RESTATED 1, AMONG OTHER THINGS, INCREASE THE AGGREGATE SHARE RESERVE AND EXTEND THE TERM OF THE PLAN TO MAY 14, 2023. Management For For 4. PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE 2'S NAMED EXECUTIVE OFFICERS. Management For For 5. PROPOSAL TO RATIFY THE SELECTION OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 28, 2013. Management For For YUM! BRANDS, INC. Security Meeting Type Annual Ticker Symbol YUM Meeting Date 15-May-2013 ISIN US9884981013 Agenda 933770996 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL J. CAVANAGH Management For For 1B. ELECTION OF DIRECTOR: DAVID W. DORMAN Management For For 1C. ELECTION OF DIRECTOR: MASSIMO FERRAGAMO Management For For 1D. ELECTION OF DIRECTOR: MIRIAN M. GRADDICK-WEIR Management For For 1E. ELECTION OF DIRECTOR: J. DAVID GRISSOM Management For For 1F. ELECTION OF DIRECTOR: BONNIE G. HILL Management For For 1G. ELECTION OF DIRECTOR: JONATHAN S. LINEN Management For For 1H. ELECTION OF DIRECTOR: THOMAS C. NELSON Management For For 1I. ELECTION OF DIRECTOR: DAVID C. NOVAK Management For For 1J. ELECTION OF DIRECTOR: THOMAS M. RYAN Management For For 1K. ELECTION OF DIRECTOR: JING-SHYH S. SU Management For For 1L. ELECTION OF DIRECTOR: ROBERT D. WALTER Management For For 2. RATIFICATION OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. RE-APPROVAL OF PERFORMANCE MEASURES OF YUM! BRANDS, INC. LONG TERM INCENTIVE PLAN. Management For For 5. SHAREHOLDER PROPOSAL REGARDING PACKAGING RECYCLING. Shareholder Against For STERICYCLE, INC. Security Meeting Type Annual Ticker Symbol SRCL Meeting Date 21-May-2013 ISIN US8589121081 Agenda 933774920 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARK C. MILLER Management For For 1B. ELECTION OF DIRECTOR: JACK W. SCHULER Management For For 1C. ELECTION OF DIRECTOR: CHARLES A. ALUTTO Management For For 1D. ELECTION OF DIRECTOR: THOMAS D. BROWN Management For For 1E. ELECTION OF DIRECTOR: ROD F. DAMMEYER Management For For 1F. ELECTION OF DIRECTOR: WILLIAM K. HALL Management For For 1G. ELECTION OF DIRECTOR: JONATHAN T. LORD, M.D. Management For For 1H. ELECTION OF DIRECTOR: JOHN PATIENCE Management For For 1I. ELECTION OF DIRECTOR: RONALD G. SPAETH Management For For 1J. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 2. APPROVAL OF AN AMENDMENT TO THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN INCREASING THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE FROM 600,,000 SHARES Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 4. ADVISORY RESOLUTION APPROVING THE COMPENSATION PAID TO THE COMPANY'S EXECUTIVE OFFICERS Management For For 5. STOCKHOLDER PROPOSAL REQUIRING EXECUTIVES TO HOLD EQUITY AWARDS UNTIL RETIREMENT OR TERMINATING EMPLOYMENT Shareholder Against For MYLAN INC. Security Meeting Type Annual Ticker Symbol MYL Meeting Date 24-May-2013 ISIN US6285301072 Agenda 933793968 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HEATHER BRESCH Management For For 1B. ELECTION OF DIRECTOR: WENDY CAMERON Management For For 1C. ELECTION OF DIRECTOR: ROBERT J. CINDRICH Management For For 1D. ELECTION OF DIRECTOR: ROBERT J. COURY Management For For 1E. ELECTION OF DIRECTOR: NEIL DIMICK, C.P.A. Management For For 1F. ELECTION OF DIRECTOR: MELINA HIGGINS Management For For 1G. ELECTION OF DIRECTOR: DOUGLAS J. LEECH, C.P.A. Management For For 1H. ELECTION OF DIRECTOR: RAJIV MALIK Management For For 1I. ELECTION OF DIRECTOR: JOSEPH C. MAROON, M.D. Management For For 1J. ELECTION OF DIRECTOR: MARK W. PARRISH Management For For 1K. ELECTION OF DIRECTOR: RODNEY L. PIATT, C.P.A. Management For For 1L. ELECTION OF DIRECTOR: C.B. TODD Management For For 1M. ELECTION OF DIRECTOR: RANDALL L. (PETE) VANDERVEEN, PH.D., R.PH., C.P.A. Management For For 2. RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 3. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY. Management For For 4. CONSIDER A SHAREHOLDER PROPOSAL REQUESTING THE ADOPTION OF A MANDATORY POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR. Shareholder Against For TUPPERWARE BRANDS CORPORATION Security Meeting Type Annual Ticker Symbol TUP Meeting Date 24-May-2013 ISIN US8998961044 Agenda 933775023 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CATHERINE A. BERTINI Management For For 1B ELECTION OF DIRECTOR: SUSAN M. CAMERON Management For For 1C ELECTION OF DIRECTOR: KRISS CLONINGER, III Management For For 1D ELECTION OF DIRECTOR: E. V. GOINGS Management For For 1E ELECTION OF DIRECTOR: JOE R. LEE Management For For 1F ELECTION OF DIRECTOR: ANGEL R. MARTINEZ Management For For 1G ELECTION OF DIRECTOR: A. MONTEIRO DE CASTRO Management For For 1H ELECTION OF DIRECTOR: ROBERT J. MURRAY Management For For 1I ELECTION OF DIRECTOR: DAVID R. PARKER Management For For 1J ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1K ELECTION OF DIRECTOR: M. ANNE SZOSTAK Management For For 2 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM Management For For 3 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For SAP AG Security Meeting Type Annual Ticker Symbol SAP Meeting Date 04-Jun-2013 ISIN US8030542042 Agenda 933815637 - Management Item Proposal Type Vote For/Against Management 2. RESOLUTION ON THE APPROPRIATION OF THE RETAINED EARNINGS OF FISCAL YEAR 2012 Management For 3. RESOLUTION ON THE FORMAL APPROVAL OF THE ACTS OF THE EXECUTIVE BOARD IN FISCAL YEAR 2012 Management For 4. RESOLUTION ON THE FORMAL APPROVAL OF THE ACTS OF THE SUPERVISORY BOARD IN FISCAL YEAR 2012 Management For 5. RESOLUTION ON THE AUTHORIZATION TO ACQUIRE AND USE TREASURY SHARES PURSUANT TO SECTION 71 (1) NO. 8 OF THE GERMAN STOCK CORPORATION ACT (AKTIENGESETZ), WITH POSSIBLE EXCLUSION OF THE SHAREHOLDERS' SUBSCRIPTION RIGHTS AND POTENTIAL RIGHTS TO OFFER SHARES Management For 6. APPOINTMENT OF THE AUDITORS OF THE FINANCIAL STATEMENTS AND GROUP FINANCIAL STATEMENTS FOR FISCAL YEAR 2013 Management For SOLAZYME, INC. Security 83415T101 Meeting Type Annual Ticker Symbol SZYM Meeting Date 04-Jun-2013 ISIN US83415T1016 Agenda 933800319 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL V. ARBIGE For For 2 JERRY FIDDLER For For 3 ANN MATHER For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 06-Jun-2013 ISIN US38259P5089 Agenda 933801905 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. A STOCKHOLDER PROPOSAL REGARDING A REPORT ON LEAD BATTERIES IN GOOGLE'S SUPPLY CHAIN, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 5. A STOCKHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 6. A STOCKHOLDER PROPOSAL REGARDING SUCCESSION PLANNING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For FACEBOOK INC. Security 30303M102 Meeting Type Annual Ticker Symbol FB Meeting Date 11-Jun-2013 ISIN US30303M1027 Agenda 933811538 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARC L. ANDREESSEN For For 2 ERSKINE B. BOWLES For For 3 S.D. DESMOND-HELLMANN For For 4 DONALD E. GRAHAM For For 5 REED HASTINGS For For 6 SHERYL K. SANDBERG For For 7 PETER A. THIEL For For 8 MARK ZUCKERBERG For For 2. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF FACEBOOK, INC.'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO VOTE, ON A NON-BINDING ADVISORY BASIS, WHETHER A NON-BINDING ADVISORY VOTE ON THE COMPENSATION PROGRAM FOR FACEBOOK, INC.'S NAMED EXECUTIVE OFFICERS SHOULD BE HELD EVERY ONE, TWO OR THREE YEARS. Management 1 Year Against 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For CELGENE CORPORATION Security Meeting Type Annual Ticker Symbol CELG Meeting Date 12-Jun-2013 ISIN US1510201049 Agenda 933806866 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT J. HUGIN For For 2 R.W. BARKER, D. PHIL. For For 3 MICHAEL D. CASEY For For 4 CARRIE S. COX For For 5 RODMAN L. DRAKE For For 6 M.A. FRIEDMAN, M.D. For For 7 GILLA KAPLAN, PH.D. For For 8 JAMES J. LOUGHLIN For For 9 ERNEST MARIO, PH.D. For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2008 STOCK INCENTIVE PLAN. Management For For 4. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 5. STOCKHOLDER PROPOSAL DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. Shareholder Against For AUTODESK, INC. Security Meeting Type Annual Ticker Symbol ADSK Meeting Date 13-Jun-2013 ISIN US0527691069 Agenda 933805218 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CARL BASS Management For For 1B. ELECTION OF DIRECTOR: CRAWFORD W. BEVERIDGE Management For For 1C. ELECTION OF DIRECTOR: J. HALLAM DAWSON Management For For 1D. ELECTION OF DIRECTOR: THOMAS GEORGENS Management For For 1E. ELECTION OF DIRECTOR: PER-KRISTIAN HALVORSEN Management For For 1F. ELECTION OF DIRECTOR: MARY T. MCDOWELL Management For For 1G. ELECTION OF DIRECTOR: LORRIE M. NORRINGTON Management For For 1H. ELECTION OF DIRECTOR: STACY J. SMITH Management For For 1I. ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS AUTODESK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2014. Management For For 3. APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF AUTODESK, INC.'S NAMED EXECUTIVE OFFICERS. Management For For STRATASYS LTD Security M85548101 Meeting Type Annual Ticker Symbol SSYS Meeting Date 21-Jun-2013 ISIN IL0011267213 Agenda 933838748 - Management Item Proposal Type Vote For/Against Management 1. TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED ARTICLES OF ASSOCIATION (THE "ARTICLES OF ASSOCIATION") TO INCREASE THE NUMBER OF DIRECTORS CONSTITUTING THE COMPANY'S BOARD OF DIRECTORS (THE "BOARD") FROM NINE TO TEN BY ADDING AN UNCLASSIFIED DIRECTOR AND TO MAKE CONFORMING CHANGES TO THE ARTICLES OF ASSOCIATION. Management For For 2. CONTINGENT UPON APPROVAL OF PROPOSAL 1, TO ELECT MS. ZIVA PATIR, WHO ALSO QUALIFIES AS AN UNAFFILIATED DIRECTOR UNDER THE ISRAELI COMPANIES LAW 5759-1999, TO SERVE AS THE UNCLASSIFIED DIRECTOR OF THE COMPANY, AND TO APPROVE THE TERMS OF HER COMPENSATION. Management For For 3A. TO APPROVE THE TERMS OF THE COMPENSATION OF MR. EDWARD J. FIERKO AS DIRECTOR OF THE COMPANY. Management For For 3B. TO APPROVE THE TERMS OF THE COMPENSATION OF MR. JOHN J. MCELENEY AS DIRECTOR OF THE COMPANY. Management For For 3C. TO APPROVE THE TERMS OF THE COMPENSATION OF MR. CLIFFORD H. SCHWIETER AS DIRECTOR OF THE COMPANY. Management For For 4. TO APPROVE THE TERMS OF UP TO FOUR (4) GRANTS OF OPTIONS, EACH CONSISTING OF THE RIGHT TO PURCHASE 100,000 ORDINARY SHARES, NOMINAL VALUE NEW ISRAELI SHEKELS ("NIS") 0.01 PER SHARE, OF STRATASYS LTD. ("ORDINARY SHARES"), TO MR. S. SCOTT CRUMP, OUR CHAIRMAN AND CHIEF INNOVATION OFFICER, AS OF THE DATE OF THE 2 FIRST THREE (3) ANNIVERSARIES THEREOF, PROVIDED THAT HE THEN REMAINS EMPLOYED AS OUR CHIEF INNOVATION OFFICER. Management For For 5. TO APPROVE A CASH BONUS IN AN AMOUNT OF NIS 460,000 (APPROXIMATELY $127,000) TO BE PAID TO MR. DAVID REIS, OUR CHIEF EXECUTIVE OFFICER, IN RESPECT OF HIS PERFORMANCE FOR THE YEAR ENDED DECEMBER 31, 2012, AS DETERMINED BY THE BOARD PURSUANT TO ITS DISCRETIONARY AUTHORITY UNDER MR. REIS' EXISTING EMPLOYMENT AGREEMENT. Management For For 6. TO APPROVE AN INCREASE IN THE COVERAGE UNDER THE COMPANY'S DIRECTORS AND OFFICERS LIABILITY INSURANCE POLICY TO AGGREGATE MAXIMUM COVERAGE OF $60 MILLION AND AN ADDITIONAL $15 MILLION FOR A-SIDE COVERAGE FOR DIRECTORS AND OFFICERS. Management For For 7. TO APPROVE AN AMENDMENT TO THE ARTICLES OF ASSOCIATION TO INCREASE THE NUMBER OF AUTHORIZED ORDINARY SHARES FROM 60 MILLION ORDINARY SHARES TO ,,800,000. Management For For 8. TO RE-APPOINT KESSELMAN & KESSELMAN, A MEMBER OF PRICEWATERHOUSECOOPERS INTERNATIONAL LIMITED, AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2, AND TO AUTHORIZE THE BOARD (UPON RECOMMENDATION OF THE AUDIT COMMITTEE OF THE BOARD) TO FIX THEIR REMUNERATION. Management For For YAHOO! INC. Security Meeting Type Annual Ticker Symbol YHOO Meeting Date 25-Jun-2013 ISIN US9843321061 Agenda 933818544 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN D. HAYES Management For For 1B. ELECTION OF DIRECTOR: SUSAN M. JAMES Management For For 1C. ELECTION OF DIRECTOR: MAX R. LEVCHIN Management For For 1D. ELECTION OF DIRECTOR: PETER LIGUORI Management For For 1E. ELECTION OF DIRECTOR: DANIEL S. LOEB Management For For 1F. ELECTION OF DIRECTOR: MARISSA A. MAYER Management For For 1G. ELECTION OF DIRECTOR: THOMAS J. MCINERNEY Management For For 1H. ELECTION OF DIRECTOR: MAYNARD G. WEBB, JR. Management For For 1I. ELECTION OF DIRECTOR: HARRY J. WILSON Management For For 1J. ELECTION OF DIRECTOR: MICHAEL J. WOLF Management For For 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. SHAREHOLDER PROPOSAL REGARDING SOCIAL RESPONSIBILITY REPORT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For 5. SHAREHOLDER PROPOSAL REGARDING POLITICAL DISCLOSURE AND ACCOUNTABILITY, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For
